NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 19 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LYNNE HULSEY,                                   No.    18-15549

                Plaintiff-Appellant,            D.C. No. 2:16-cv-03057-AC

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Allison Claire, Magistrate Judge, Presiding

                    Argued and Submitted November 15, 2019
                            San Francisco, California

Before: WARDLAW, W. FLETCHER, and LINN,** Circuit Judges.

      Lynne Hulsey appeals the district court’s grant of summary judgment, which

affirmed the Commissioner of Social Security’s (“Commissioner”) denial of




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Richard Linn, United States Circuit Judge for the U.S.
Court of Appeals for the Federal Circuit, sitting by designation.
Hulsey’s disability insurance benefits and supplemental security income.1 Because

the Commissioner’s decision is supported by substantial evidence, we affirm. See

Tidwell v. Apfel, 161 F.3d 599,601 (9th Cir. 1999).

      1. Under Step 4 of the disability analysis, the Commissioner asks whether the

claimant has the residual functional capacity to perform past relevant work.

Barnhart v. Thomas, 540 U.S. 20, 25 (2003); 20 C.F.R. § 404.1520(a)(iv), (e)–(f).

Hulsey, as the claimant, bears the burden of showing her inability to perform past

relevant work. 20 C.F.R. § 404.1512(a). Past relevant work is “work that you have

done within the past 15 years, that was substantial gainful activity, and that lasted

long enough for you to learn to do it.” 20 C.F.R. § 404.1560(b)(1).

      Hulsey argues that neither her employment as a gambling cashier nor as a

phlebotomist lasted long enough for her to learn the job and meet the durational

requirement to qualify as past relevant work.2 Although this durational issue is the

heart of Hulsey’s argument on appeal, she did not raise it before the agency. In her

benefits request to the agency, she argued only a lack of residual functional capacity

with regard to Step 4. The durational requirement argument is therefore waived.


1
       For purposes of this case, the analysis of eligibility for Supplemental Security
Income under 42 U.S.C. § 423(d)(1)(A) and for Disability Insurance Benefits under
42 U.S.C. § 1382c(a)(3)(A) is identical. We cite only one set of statutes and
associated regulations in our analysis, but the analysis applies to benefits under both
statutory schemes.
2
       We need not and do not address whether Hulsey’s past employment as a
cashier-checker or bank teller constitute past relevant work under Step 4.

                                          2
See Meanel v. Apfel, 172 F.3d 1111, 1115 (9th Cir. 1999). Moreover, Hulsey made

no argument at all with respect to her past work as a gambling cashier, and this

argument, too, is waived.

      2. Substantial evidence supports the finding of the Administrative Law Judge

(“ALJ”) that Hulsey retained sufficient residual functional capacity to perform

“light” work under 20 C.F.R. § 404.1567(b). Hulsey contends that her residual

functional capacity does not allow for constant over-head reaching or fingering, as

required of a gambling cashier, or for frequent over-head reaching, as required of a

phlebotomist, according to the Department of Labor’s Dictionary of Occupational

Titles (“Dictionary”). This contention is misplaced. First, with respect to fingering,

the Dictionary requires only “frequent” fingering for the CASHIER, GAMBLING

occupation. Dictionary, 211.462-022, 1991 WL 671843. Because Hulsey can

perform frequent fingering with both hands, there is no apparent conflict between

Dr. Amos’s testimony and the Dictionary. Although the Dictionary notes that both

the phlebotomist and gambling cashier occupations generally require frequent

reaching, it does not indicate that those occupations require frequent overhead

reaching or overhead reaching with the non-dominant arm. Id.; id. 079.364–022,

1991 WL 646858 (“Phlebotomist”). Thus, there is also no apparent conflict with the

expert’s testimony and the Dictionary with respect to Hulsey’s non-dominant-hand

overhead reaching ability. See Gutierrez v. Colvin, 844 F.3d 804, 806–08 (9th Cir.


                                          3
2016) (holding that there was no apparent conflict between a vocational expert’s

testimony that plaintiff could perform the job of cashier despite her inability to reach

above her shoulder and the Dictionary categorization as requiring frequent reaching

because “not every job that involves reaching requires the ability to reach overhead,”

and “[c]ashiering is a good example.”).

      The ALJ and the district court did not err in failing to apply the medical

vocational guidelines (“grids”). Our caselaw requires application of the grids “at the

fifth step of the analysis under 20 C.F.R. § 404.1520.” Lounsbury v. Barnhart, 468
F.3d 1111, 1114 (9th Cir. 2006) (emphasis added). The ALJ never reached Step 5,

and Hulsey cites no authority requiring application of the grids at step 4.

      Hulsey makes several arguments alleging error in the ALJ’s finding that her

mental impairments were non-severe under Step 2. These arguments have been

carefully considered but have no merit.

AFFIRMED.




                                           4